Citation Nr: 1223638	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  08-22 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a respiratory disorder (other than chronic obstructive pulmonary disease and asbestosis), to include mycobacterium avium-complex (MAC) and pneumonia. 


REPRESENTATION

Veteran represented by:	Robert C. Brown, Jr., Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel
INTRODUCTION

The Veteran had active service from March 1960 to February 1964. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part, determined that new and material evidence had not been presented to reopen claims of entitlement to service connection for pneumonia and a respiratory disorder. 

The Board notes that in an August 2009 statement, the Veteran stated, "I am requesting S.C. [service connection] for 'MAC' [mycobacterium avium-complex] not COPD [chronic obstructive pulmonary disease].  COPD S.C. was filed in error on 5-20-2009 [r]equest."  He added, "This is clearly a S.C. [claim] for 'MAC.'"  Given the foregoing, the Veteran has made it clear that he does not intend for his service connection claim to include COPD.  In addition, in a final and unappealed decision, dated in July 2009, the RO denied a claim for service connection for asbestosis.  Therefore, the phrase "respiratory disorder" is not intended to include COPD or asbestosis, and the Board has accordingly characterized the issue as stated on the cover page of this decision. 

In April 2010, the Veteran was afforded a hearing before the undersigned and a copy of the transcript has been associated with the claims folder.  

In a December 2010 opinion, the Board reopened the Veteran's claim for a respiratory disorder and remanded it for further development.  It now returns for appellate review. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.



REMAND

While the Board regrets the additional delay, the Veteran's claim for a respiratory disorder must be remanded again to ensure substantial compliance with its December 2010 remand directive.

In its December 2010 remand, the Board specifically instructed the agency of original jurisdiction (AOJ) to provide a VA respiratory examination to assess the likely etiology of the Veteran's respiratory or pulmonary disorder.  Pursuant to this directive, a VA respiratory examination was performed in December 2010.  After reviewing the claims file and examining the Veteran, the examiner concluded that it was less likely than not that the Veteran's MAC pulmonary lung disease was related to active military service.  In support of this conclusion, the examiner noted, in relevant part, that MAC disease can be caused by environmental factors, including "[a]erolized water pipe to hot water system, bathrooms, [and] and house dust" among other sources.  The examiner went on to state that there was no "documented evidence" that the Veteran had any environmental exposure during active service to factors which could cause MAC lung disease.  

However, the Veteran's DD 214 shows that he served as a shipfitter, and he gave credible testimony at the April 2010 Board hearing of duties as a welder and working with shipboard boiler systems.  In this regard, the service personnel records confirm that he completed welding school.  Thus, the Board finds that there is credible evidence that the Veteran was exposed to environmental factors associated with MAC (according to the December 2010 VA examination report) including aerolized hot water pipe systems, as he indicated in a January 2012 statement.  Because the VA examiner did not take into account this environmental exposure during active service but rather assumed that the Veteran was not so exposed, the Board finds that the VA opinion is not adequate for decision-making purposes.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand.   See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Because an adequate VA opinion was not obtained pursuant to the Board's remand directives, the Board must remand this claim again to obtain a new VA opinion.  See id.  On remand, the examiner should address the Veteran's exposure during active service to environmental factors which may have caused or contributed to the development of MAC.  In this regard, the examiner must take into account a July 2010 opinion by Dr. G.M. stating that inhalation of metal gases used in welding during active service contributed to the Veteran's current respiratory disorder.  The examiner must also address private opinions dated in January 2009 and July 2010 by Dr. C.W. stating that the Veteran's respiratory problems during service, for which he was hospitalized, pre-disposed him to the later development of MAC pneumonia.  Finally, the examiner must address the fact that when the Veteran was hospitalized during active service for respiratory problems in March 1961, it was noted that he had sharp right lower chest pain associated with coughing, and that a chest x-ray initially revealed increased vascular markings on the right side, although subsequent chest x-rays were normal.  Post-service treatment records show a diagnosis of right middle lobe pneumonia in March 1989, an infiltrate and possible lesion on the right lobe in June 1996 and, most recently, a single thrombotic embolism in the artery to the right middle lobe in May 2009.  The examiner should then render an opinion as to whether it is at least as likely as not that the Veteran's respiratory disorder was incurred in or aggravated by active service.  

Accordingly, the case is REMANDED for the following actions:

1.  A new VA medical opinion should be obtained regarding the likely etiology of the Veteran's respiratory disorder.  The Veteran need not be scheduled for another examination unless deemed necessary by the medical professional rendering an opinion on this claim.  The claims folder and a copy of this REMAND should be reviewed by the examiner, and the examiner must note in the examination report that the claims file was in fact reviewed.  The examiner should review the discussion above in the body of this REMAND for a helpful overview. 

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran has a respiratory/pulmonary disorder resulting from active military service, or whether such a relationship is unlikely (i.e., less than a 50 percent chance).  In rendering the opinion, the examiner must consider and take into account the following:

* The December 2010 VA examination report and any military exposure to environmental factors which may have contributed to the development of MAC.  In this regard, the Veteran served as a shipfitter and welder, and worked with boiler systems.  According to the December 2010 VA examination report, aerolized hot water pipe systems, bathrooms, and house dust, among other sources, are environmental factors associated with MAC.
* The July 2010 opinion by Dr. G.M. stating that inhalation of metal gases used in welding during active service contributed to the Veteran's current respiratory disorder.  
* The private medical opinions dated in January 2009 and July 2010 by Dr. C.W. stating that the Veteran's respiratory problems during active military service, for which he was hospitalized in 1961, pre-disposed him to the later development of MAC pneumonia.  
* The fact that when the Veteran was hospitalized during active service for respiratory problems in March 1961, it was noted that he had sharp right lower chest pain associated with coughing, and that a chest x-ray revealed increased vascular markings on the right side.  Post-service treatment records show a diagnosis of right middle lobe pneumonia in March 1989, an infiltrate and possible lesion on the right lobe in June 1996 and, most recently, a single thrombotic embolism in the artery to the right middle lobe in May 2009.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

If the examiner is not able to provide an opinion without resorting to speculation, the examiner must state the reasons why such an opinion cannot be rendered.  The examiner should be as specific as possible. 

2.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the RO should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his attorney should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

